SUMMARY ORDER
Plaintiff Polina K. Smith (“Smith”) filed this diversity action in 2002, alleging *74fraudulent misrepresentation, fraudulent inducement to contract, and “reckless!] and willful!] tortious treatment” by the defendants. In her complaint, Smith alleged that the defendants fraudulently induced her to relocate to the Ukraine to work for the Soros Group by promising her seniority, high level access to Ukranian governmental officials, and other non-salary benefits. She also alleged that the defendants ruined her professional reputation by spreading false information about her work, and that they fraudulently concealed potential work-related dangers from her. In a carefully reasoned unpublished order, the District Court (Koeltl, J.) dismissed all of Smith’s claims as time-barred. See Smith v. Soros, No. 02-4229, 2003 WL 22097990 (S.D.N.Y. Sept.5, 2003).
We agree for substantially the reasons given by the district court that the plaintiffs claims are in fact time-barred.
We have considered all of the plaintiffs arguments and find them to be without merit. We therefore AFFIRM the judgment of the District Court.